            Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 1 of 8




 1                                              HONORABLE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11   SIERRA CLUB, et al.,                   )
                                            )      No. C11-1759BJR
12
                   Plaintiffs,              )
13                                          )      JOINT MOTION TO GOVERN AND
            and                             )      STIPULATED [PROPOSED] ORDER
14                                          )      SETTING BRIEFING SCHEDULE FOR
15   THE SPOKANE TRIBE OF INDIANS,          )      EPA’S AND INTERVENOR-
                                            )      DEFENDANTS’ MOTIONS TO DISMISS
16                Plaintiff-Intervenor,     )
                                            )
17     v.                                   )      Note on Motions Calendar: June 17, 2020
18                                          )
     REGIONAL ADMINISTRATOR OF THE          )
19   ENVIRONMENTAL PROTECTION               )
     AGENCY, CHRIS HLADICK, et al.,         )
20
                                            )
21                 Defendants,              )
                                            )
22          and                             )
23                                          )
     SPOKANE COUNTY; KAISER                 )
24   ALUMINUM WASHINGTON LLC; and           )
     STATE OF WASHINGTON                    )
25   DEPARTMENT OF ECOLOGY,                 )
26                                          )
                   Defendant-Intervenors.
27   ___________________________________
28
29
     JOINT MOTION AND STIPULATED                             David J. Kaplan.
     [PROPOSED] ORDER SETTING                       United States Department of Justice
                                                      Environmental Defense Section
     SCHEDULE FOR MOTIONS TO DISMISS - 1                      P.O. Box 7611
                                                          Washington D.C. 20044
     Case No. C11-1759BJR
                Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 2 of 8




            The Parties in this action -- Plaintiffs Sierra Club and Center for Environmental Law &
 1
 2   Policy (collectively “Sierra Club”), Defendants the Regional Administrator of the Environmental

 3   Protection Agency, Chris Hladick and the United States Environmental Protection Agency
 4
     (collectively “EPA”), Plaintiff-Intervenor Spokane Tribe of Indians (the “Tribe”), Defendant-
 5
     Intervenor Spokane County, Defendant-Intervenor Kaiser Aluminum Washington LLC, and
 6
 7   Defendant-Intervenor State of Washington, Department of Ecology -- jointly submit this motion

 8   to govern and proposed stipulated briefing schedule for EPA’s and the Defendant-Intervenors’
 9
     motions to dismiss the supplemental complaints in this case.
10
            The grounds for this joint motion and proposed stipulated briefing schedule are as
11
12   follows:

13          1)      In this case, Plaintiff Sierra Club and Plaintiff-Intervenor the Tribe alleged in their
14   original amended complaints under the Clean Water Act and Administrative Procedure Act
15
     (“APA”) that EPA had a nondiscretionary duty under the Clean Water Act, based on the
16
     constructive submission theory, to issue a total maximum daily load (“TMDL”) for
17
18   polychlorinated biphenyls (“PCBs”) for the Spokane River. After summary judgment briefing,
19   the Court issued its opinion on March 16, 2015, holding that a constructive submission did not
20
     occur and thus rejecting those claims, but also holding that EPA acted contrary to law and
21
     abused its discretion in finding the Spokane River Regional Toxics Task Force (“Task Force”) a
22
23   suitable alternative to the TMDL without a schedule, and remanding to EPA to adopt a schedule

24   for measuring and the completion of the work of the Task Force on PCBs. Dkt. 120. EPA
25
     completed its response to the Court’s remand on July 14, 2015. See Dkt. 129. On April 5, 2016,
26
     the Ninth Circuit dismissed appeals of the Court’s opinion in this case (Dkt. 120). Dkt. 158.
27
28
29
      JOINT MOTION AND STIPULATED                                           David J. Kaplan.
      [PROPOSED] ORDER SETTING                                     United States Department of Justice
                                                                     Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 2                                    P.O. Box 7611
                                                                         Washington D.C. 20044
      Case No. C11-1759BJR
              Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 3 of 8




            2)      The Court on June 1, 2016, granted Plaintiffs’ motion for leave to file a
 1
 2   supplemental complaint, Dkt. 160, which Sierra Club filed on June 2, 2016, Dkt. 162 (Sierra

 3   Club’s Second Amended Complaint), and Plaintiff-intervenor the Tribe filed on June 24, 2016.
 4
     Dkt. 168 (Tribe’s Third Amended Complaint). Those supplemental complaints challenge under
 5
     the Administrative Procedure Act EPA’s response to the Court’s remand. On June 23, 2016, the
 6
 7   Parties stipulated to, and on June 24, 2016, the Court entered, a schedule to brief EPA’s and

 8   Defendant-Intervenors’ anticipated motions to dismiss the supplemental complaints. Dkts 166 &
 9
     167.
10
            3)      Before briefing commenced on the anticipated motions to dismiss, Sierra Club
11
12   and the Tribe, with the concurrences of the other parties, moved to hold this case in abeyance,

13   because Plaintiffs stated that they were considering whether to voluntarily dismiss their
14   supplemental complaints based upon the future outcome of certain ongoing State proceedings in
15
     other matters. Dkts. 180 & 183. To preserve the status quo that existed at the time based on the
16
     Parties’ stipulation and the Court’s prior orders regarding the anticipated motions to dismiss the
17
18   supplemental complaints, Dkts. 166 & 167, that motion for a stay stipulated that if Sierra Club
19   and the Tribe do not voluntarily dismiss this action, a motion to govern would be filed by all
20
     parties that would set out a schedule for EPA and the Defendant-Intervenors to file, brief and
21
     resolve their anticipated motions to dismiss this action before any additional substantive or
22
23   procedural litigation in this case. Dkts. 180 & 183.

24          4)      The Court granted and extended the abeyance of this case on September 12, 2016
25
     and January 26, 2017, Dkts. 182 & 184, and directed the Parties to file status reports every 120
26
     days. Dkt. 184. Based on the aforementioned stipulations, the Court’s orders provide that if
27
28   Sierra Club and the Tribe do not voluntarily dismiss these cases, the Parties should file a motion

29
      JOINT MOTION AND STIPULATED                                          David J. Kaplan.
      [PROPOSED] ORDER SETTING                                    United States Department of Justice
                                                                    Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 3                                   P.O. Box 7611
                                                                        Washington D.C. 20044
      Case No. C11-1759BJR
              Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 4 of 8




     to govern that “set[s] out a schedule for EPA and Defendant-Intervenors to file and brief their
 1
 2   anticipated motion to dismiss.” Dkts. 182 & 184.

 3          5)      Plaintiff Sierra Club and Plaintiff-Intervenor the Tribe have decided not to
 4
     voluntarily dismiss their supplemental complaints. Accordingly, the Parties propose the
 5
     following stipulated briefing schedule to brief and resolve EPA’s and the Defendant-Intervenors’
 6
 7   anticipated motions to dismiss this case for lack of jurisdiction, before any other substantive or

 8   procedural motions are filed. To reduce potential redundancy and the number of separate
 9
     motions to dismiss that may be necessary, the schedule proposes that the Defendant-Interveners
10
     file their motions to dismiss supporting EPA’s motion one week after EPA files its motion, that
11
12   Plaintiff-Intervenor file its opposition one week after Sierra Club files its opposition, and limit

13   the length of each of those filings by the Intervenors to 12 pages.
14          1.A.    EPA’s Motion to Dismiss (limited to 24 pages)                            July 17, 2020
15
            1.B.    Motions to Dismiss, by Spokane County,
16                  Kaiser Aluminum, and the State of Washington
                    (each limited to 12 pages)                                               July 24, 2020
17
18
            2.A.    Consolidated Opposition to the Motions
19                  to Dismiss, to be filed by
20                  Sierra Club (limited to 36 pages)                                      August 7, 2020

21          2.B.    Consolidated Opposition to the Motions to Dismiss,
                    to be filed by the Tribe (limited to 12 pages)                         August 14, 2020
22
23
            3.A.    EPA’s Reply on its Motion to Dismiss (limited to 20 pages)             August 28, 2020
24
            3.B.    Replies, by Spokane County,
25
                    Kaiser Aluminum, and the State of Washington
26                  (each limited to 6 pages)                                           September 4, 2020
27
28
29
      JOINT MOTION AND STIPULATED                                           David J. Kaplan.
      [PROPOSED] ORDER SETTING                                     United States Department of Justice
                                                                     Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 4                                    P.O. Box 7611
                                                                         Washington D.C. 20044
      Case No. C11-1759BJR
              Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 5 of 8




            6)      While adhering to the stipulation, the Court’s minute order and the schedule set
 1
 2   forth above, Sierra Club informs the Court that it ultimately intends to seek leave to file a Third

 3   Supplemental Complaint to add additional claims under the Clean Water Act and the APA, and
 4
     to update Plaintiffs’ allegations to account for the change in circumstances that have transpired in
 5
     the last four years since the filing of the Second Supplemental Complaint. Sierra Club issued a
 6
 7   supplemental Clean Water Act notice of intent to sue under 33 U.S.C. § 1365(b)(2) to the federal

 8   defendants on February 21, 2020, to this end. The Sierra Club refrains from now moving to
 9
     amend its complaint only because the Parties’ stipulation provides that the Court must first hear
10
     and resolve EPA’s and Defendant-Intervenors’ motion or motions to dismiss.
11
12
13
14                                                 ORDER
15
16
17
18   IT IS SO ORDERED, on this ______ day of _______________, 2020.
19
20
21
22
23                                                         ______________________________
                                                           United States District Judge
24
25
26
27
28
29
      JOINT MOTION AND STIPULATED                                          David J. Kaplan.
      [PROPOSED] ORDER SETTING                                    United States Department of Justice
                                                                    Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 5                                   P.O. Box 7611
                                                                        Washington D.C. 20044
      Case No. C11-1759BJR
             Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 6 of 8




     Respectfully submitted by:
 1
 2                                SMITH & LOWNEY, PLLC

 3                                By: /S/ Richard Smith
 4                                Richard A. Smith, WSBA #21788
                                  Attorneys for Plaintiff
 5                                2317 E. John St., Seattle, WA 98112
                                  Tel: (206) 860-2883
 6                                Fax: (206) 860-4187
 7
 8
                                  By: /S/ David Kaplan
 9
                                  DAVID J. KAPLAN
10                                Attorneys for Federal Defendants
                                  United States Department of Justice
11                                Environmental Defense Section
12                                P.O. Box 7611
                                  Washington, DC 20044
13                                (202) 514-0997
                                  David.kaplan@usdoj.gov
14
15
                                  FOSTER GARVEY, PC
16
                                  By: /S/ John Nelson
17
                                  John Ray Nelson, WSBA #16393
18                                Attorneys for Intervenor Spokane County
                                  1111 Third Ave., Ste. 3400, Seattle, WA 98101
19                                (206) 447-4400
20                                terrl@foster.com

21                                PERKINS COIE LLP
22                                By: /S/ Margaret Hupp
23                                Margaret C. Hupp, WSBA #43295
                                  Attorneys for Intervenor Kaiser Aluminum Washington LLC
24                                1201 Third Ave., Ste. 4800, Seattle, WA 98101
                                  (206) 359-8000
25
                                  MHupp@perkinscoie.com
26
27
28
29
      JOINT MOTION AND STIPULATED                                       David J. Kaplan.
      [PROPOSED] ORDER SETTING                                 United States Department of Justice
                                                                 Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 6                                P.O. Box 7611
                                                                     Washington D.C. 20044
      Case No. C11-1759BJR
           Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 7 of 8




                            BOB FERGUSON
 1                          Attorney General
 2
                            By: /S/ Ronald Lavigne
 3                          Ronald L. Lavigne, WSBA #18550
 4                          Attorneys for Intervenor State of Washington, Dept. of Ecology
                            P.O. Box 40117, Olympia, WA 98504
 5                          (360) 586-6751
                            RonaldL@atg.wa.gov
 6
 7
                            /S/ Theodore Knight
 8                          Theodore Clare Knight, WSBA# 39683
                            Attorney for Intervenor the Spokane Tribe of Indians
 9
                            9121 NE Briar Rose Lane
10                          Bainbridge Island, WA 98110
                            509-953-1908
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     JOINT MOTION AND STIPULATED                                  David J. Kaplan.
     [PROPOSED] ORDER SETTING                            United States Department of Justice
                                                           Environmental Defense Section
     SCHEDULE FOR MOTIONS TO DISMISS - 7                           P.O. Box 7611
                                                               Washington D.C. 20044
     Case No. C11-1759BJR
              Case 2:11-cv-01759-BJR Document 198 Filed 06/17/20 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing filing was electronically filed with the Clerk of the
 3
     Court on June 17, 2020, using the CM/ECF system, which will send notification of said filing to
 4
     the attorneys in this case registered with the Court's CM/ECF system.
 5
                                                   /S/ David Kaplan
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      JOINT MOTION AND STIPULATED                                          David J. Kaplan.
      [PROPOSED] ORDER SETTING                                    United States Department of Justice
                                                                    Environmental Defense Section
      SCHEDULE FOR MOTIONS TO DISMISS - 8                                   P.O. Box 7611
                                                                        Washington D.C. 20044
      Case No. C11-1759BJR
